Citation Nr: 0632519	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-09 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for bilateral ingrown 
toenails, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to April 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in May 2003, the RO denied the 
veteran's claim for an increased rating for his service-
connected bilateral ingrown toenails.  In addition, in a 
rating decision dated in August 2005, the RO denied service 
connection for a psychiatric disability, to include PTSD.  

The issue of entitlement to an increased rating for bilateral 
ingrown toenails is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection is in effect for, among other 
disabilities, bilateral ingrown toenails.  

2.  The veteran's military occupational specialty was clerk 
typist.

3.  The veteran did not engage in combat with the enemy.

4.  There is no corroboration or verification of the 
occurrence of the veteran's claimed stressors.

5.  A psychiatric other than PTSD, if present, was manifested 
many years after service, and there is no competent medical 
evidence to link it to service or a service-connected 
disability.  


CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred 
in or aggravated by active service, nor is it proximately due 
to or the result of a service-connected disease or injury.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.304, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The Board 
must ensure that VA has met its responsibilities in the 
development of this case.  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The RO notified the veteran by letter in May 2005 as to the 
materials needed to complete his application for PTSD, 
including a questionnaire to be completed regarding stressful 
incidents.  He was asked to send "any" evidence in his 
possession that pertained to the claim.  A similar letter had 
been issued in January 2005 after the veteran claimed that 
nervous problems had developed secondary to bilateral ingrown 
toenails in service.  The veteran responded in a brief 
statement received on June 1, 2005, prior to a psychiatric 
examination for compensation purposes and the August 2005 RO 
decision on his claim.  He submitted additional evidence that 
he completed a Beach Reconnaissance course as supportive of 
his contention that he had to recover bodies after a 
hurricane.  He testified at his travel Board hearing that he 
had been unsuccessful in contacting any classmates who might 
remember the hurricane and could not get anything that could 
help pinpoint the event.  The Board concludes from the RO's 
January and May 2005 letters that the RO properly notified 
the veteran as to the information needed to support his 
claim.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements are as follows:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although the Court's decision is premised on the 
five elements of a service connection claim, it appears the 
analysis employed would be analogously applicable to any 
matter that involves any one of the five elements of a 
service connection claim.

The veteran was not provided notice that a disability rating 
and an effective date would be assigned in the event of an 
award of the benefit sought.  Nonetheless, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  In that regard, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim for service connection for a psychiatric 
disability, to include PTSD, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.  In any event, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal. 

Duty to assist

With regard to the duty to assist, the record contains the 
service medical records, service personnel records, 
statements from a VA physician and the report of a VA 
psychiatric examination.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record that 
could be obtained.  Also, the Board finds nothing to suggest 
that there is any outstanding evidence referenced in medical 
reports with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all available facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to the 
claim for PTSD.  

Legal criteria and analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evaluation, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The evidence shows that the veteran completed a course in 
amphibious Beach Reconnaissance in May 1962.

The evidence supporting the veteran's claim consists of his 
description of his in-service stressor and the fact that 
there is a diagnosis of PTSD of record.  In several 
statements, on the VA psychiatric examination in July 2005, 
and during the hearing before the undersigned in June 2006, 
the veteran elaborated on his stressor.  He stated that he 
attended a school for diving, training, recovery and salvage.  
He contends that following a severe storm, apparently in 
1962, he had to recover bodies of civilians and military 
personnel who had died.  

A VA physician stated in February 2005 that he had been 
treating the veteran who had an unusual, but very clear-cut 
history of PTSD and that the onset of his symptoms was in 
November 2004, following the same surgery as he had in 
service.

Following a VA psychiatric examination in July 2005, which 
included a review of the claims folder, the veteran again 
related his in-service history.  Following the examination, 
the diagnosis was PTSD and associated depression.  The 
examiner commented that the veteran met the criteria of 
exposure to a life-threatening or horrifying situation in 
terms of body recovery.  He added that the onset seemed to 
have been delayed, in that he had a partial PTSD syndrome for 
decades and then developed a full case of PTSD following 
toenail surgery that triggered the memories of service.  

The evidence against the veteran's claim consists of the 
service medical records and post-service VA outpatient 
treatment records.  The service medical records are negative 
for complaints or findings of any psychiatric disability, to 
include PTSD.  A psychiatric evaluation on the separation 
examination in February 1964 was normal, and there is no 
objective evidence of a psychiatric disability during service 
or for many years thereafter.  

Various court decisions have affected the adjudication of VA 
claims for service connection for PTSD.  In approaching a 
claim for service connection for PTSD, the question of the 
existence of an event claimed as a recognizable stressor must 
be resolved by adjudicatory personnel.  If adjudicators 
conclude that the record establishes the existence of such a 
stressor or stressors, then and only then, the case should 
the case be referred for a VA medical examination to 
determine the sufficiency of the stressor and as to whether 
the remaining elements required to support the diagnosis of 
PTSD have been met.  In such a referral, the adjudicators 
should specify to the examiner(s) precisely what stressor or 
stressors have been accepted as established by the record, 
and the medical examiners must be instructed that only those 
events may be considered in determining whether the veteran 
was exposed to a stressor during service of sufficient 
severity as to have resulted in ongoing psychiatric 
symptomatology.  In other words, if the adjudicators 
determine that the existence of an alleged stressor or 
stressors in service is not established by the record, a 
medical examination to determine whether PTSD due to service 
is present would be pointless.  Likewise, a diagnosis of PTSD 
based upon claimed stressors whose existence the adjudicators 
have not accepted would be inadequate for rating purposes.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993); West v. Brown, 7 
Vet. App. 70 (1994); and Caluza v. Brown, 7 Vet. App. 498 
(1994).

This case hinges on whether the veteran experienced a 
stressor in service.  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim 
for PTSD will vary depending on whether the veteran was 
"engaged in combat with the enemy."  See Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  If it is established that he 
engaged in combat with the enemy, the veteran's lay testimony 
alone may establish a stressor.  In this case, the veteran is 
not claiming that he engaged in combat with the enemy.  

The Board must, therefore, address the issue of whether the 
diagnoses of PTSD in the record were based upon a verified 
in-service stressor.  Since the claimed stressor is unrelated 
to combat, corroborating evidence to establish that he was 
exposed to a stressor during service is required.  The 
corroborating evidence of the claimed in-service stressor may 
be obtained from sources other than the service records.  
However, the "credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence."  See Moreau v. 
Brown, 9 Vet. App. 389 (1996).

The Board acknowledges that even though the veteran's 
discharge certificate reveals that his military occupational 
specialty was clerk typist, he did complete the beach 
reconnaissance amphibious course noted above.  He has not 
provided any corroborating evidence, however, to verify his 
alleged stressor.  In this regard, in a letter dated in May 
2005, the VA requested that the veteran provide information 
concerning any treatment he had received for PTSD.  His 
response referred only to the fact that he had recovered 
bodies following a hurricane and to the fact he was then 
receiving treatment at the VA.  He added that he had been on 
a diving team in service, but the personnel records do not 
mention any such activity.  

The veteran has referred to the recovery of bodies on about 
ten missions following a hurricane as the stressor in service 
that resulted in PTSD.  Based on a review of the record, the 
Board finds that his statements regarding his in-service 
stressors are not supported by objective evidence, and his 
claim must, accordingly, be denied.  The Board recognizes 
that PTSD has been diagnosed by a VA physician following a 
psychiatric examination.  Although the physician may 
determine if a stressor is sufficient to result in PTSD, this 
can occur only after it has been established by adjudicatory 
personnel that the stressor in fact exists.  

There is no credible evidence, such as a citation or notation 
in the veteran's military records or other historical 
evidence, which would permit adjudicators to confirm the 
existence of his claimed stressors.  The Board finds, 
accordingly, that the preponderance of the evidence is 
against the claim for service connection for PTSD.

With respect to the claim for a psychiatric disability other 
than PTSD, the Board notes that at the July 2005 VA 
psychiatric examination, the examiner stated that the veteran 
had depression associated with PTSD.  He indicated that the 
veteran's anxiety symptoms were a reactivation or 
exacerbation of his PTSD symptoms.  He concluded, therefore, 
that the veteran did not meet the criteria for a psychiatric 
disability secondary to bilateral ingrown toenails.  The 
Board concludes, accordingly, that the medical findings on 
examination are of greater probative value than the veteran's 
allegations regarding the existence and etiology of his 
claimed psychiatric disability.  Thus, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a psychiatric disability.  
The veteran is, of course, free to apply to reopen is his 
claim at any time with new and material evidence, 
particularly evidence that would tend to support the 
existence of a hurricane in the appropriate period of time 
and the body recovery activities described by the veteran in 
service as the cause of PTSD.  


ORDER

Service connection for a psychiatric disability, to include 
PTSD, is denied.


REMAND

The veteran also asserts that an increased rating is 
warranted for bilateral ingrown toenails.  The record shows 
that he underwent surgery on his toenails in November 2004, 
but the report of this procedure is not of record.  

The Board observes that the veteran's service-connected 
bilateral ingrown toenails are rated by analogy to scars.  
Although it is a bilateral disorder, the RO has not assigned 
a separate rating for each toenail.  

The record does not reflect that the appellant has been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), and decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
relative to the issue of entitlement to an increased rating 
for bilateral ingrown toenails.  Since the case is being 
remanded for substantive development, the RO will have the 
opportunity to provide the appropriate notice.  Accordingly, 
the case is REMANDED to the RO for action as follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA and non-VA, from 
whom he has received treatment for his 
bilateral ingrown toenails since 2003.  
The veteran should be requested to 
provide information concerning the 
facility where the November 2004 surgery 
was performed.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of any treatment records 
referred to by the veteran that have not 
been associated with the claims folder.

2.  The veteran should then be afforded a 
VA examination to determine the nature 
and extent of his bilateral ingrown 
toenails.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.

3.  Following completion of the foregoing 
actions, the RO should review the 
evidence and determine whether the 
veteran's claim may be granted, including 
consideration of whether a separate 
rating for each toenail is warranted.  If 
in order, he and his representative 
should be furnished a supplemental 
statement of the case and be provided the 
usual opportunity to respond.  The 
veteran should be informed that a 
disability rating and an effective date 
will be assigned in the event of award of 
the benefits sought, as provided in 
Dingess.  The case should then be 
returned to the Board for further 
appellate consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


